DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 				REASONS FOR ALLOWANCE
2.	Claims 20-39 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
3.	Independent claim 20 is allowable over the cited art for reasons discloses below:
The references cited are: Jeil (Pub. No. US 20150144692), Kaltenbach (Pub. No. US 20040100622), and Mkrtchyan (Pub. No. US 20050109810).
The prior arts in the records alone or in combination fail to teach determining physical location of the printer verifier, retrieve location-specific feedback from a plurality of location-specific feedback stored in a memory, based on a language corresponding to a specific location of the printer-verifier device; and cause the location-specific feedback to be output as an audio feedback in the language, wherein the language comprises a human language.
NOTE: the selected message is recorded/stored in a language spoke/used in the specific geographical location where the print verifier physically located. In other words, the system/verifier has to determine its geographical location in order to select a location-specific message, from plurality of messages recorded in multiple languages, recorded in a language understood by the local population.

	Independent claims 27, and 32, are allowed for the same reasons as claim 20.
	Dependent claims 21-26, 28-31, and 33-39 are allowed for being dependent on claims 20, 27, and 32.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666